Exhibit 99.B Presentation to Board of Directors Investment Technology Group, Inc. “If the CEO is more prone to be a technophobe than a technophile, then you’ve got a serious problem.” -Ray Killian, 2x ITG CEO 2004-2006: ITG shares returned 230% 1998-2002: ITG shares returned 133% PHILADELPHIA FINANCIAL of San Francisco, L.L.C. PHILADELPHIA FINANCIAL of San Francisco, L.L.C. Slide Disclaimer • This presentation includes information based on data found in filings with the SEC, independent industry publications and other sources. Although Philadelphia Financial Management of San Francisco, LLC ("Philadelphia Financial") believes that the data is reliable, Philadelphia Financial has not sought, nor has it received, permission from any third-party to include such information in this presentation. Philadelphia Financial makes no representation, express or implied, as to the accuracy, timeliness, or completeness of any such information or with regard to the results obtained from its use. Many of the statements herein reflect Philadelphia Financial’s subjective opinions, which are subject to change without notice. The information herein is for information purposes only, and this presentation does not constitute an offer to purchase or sell any security, or a solicitation of offers to buy any security, nor does it constitute professional advice. Philadelphia Financial does not undertake to update or supplement this presentation or any information contained herein.
